o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-125001-18 uil the honorable bob goodlatte member u s house of representatives main street suite lynchburg va attention dear representative goodlatte i am responding to an inquiry from your constituent the ------------------------------------------ ----------------------- asking about the tax benefits provided by the new sec_1400z-1 and sec_1400z-2 of the internal_revenue_code code the ----------------------------------- specifically asked about the tax benefits for a qualified_opportunity_zone designated in ------------------------- --------------------------- in date congress passed the tax cuts and jobs_act pub_l_no which amended the code to add sec_1400z-1 and sec_1400z-2 sec_1400z-1 provides procedural rules for designating qualified opportunity zones in certain low- income communities and communities contiguous to the low-income communities sec_1400z-2 provides two incentives for investing in these qualified opportunity zones first a taxpayer may invest deferred gains in a qualified_opportunity_fund and depending on the length of time holding that investment exclude a percentage of the original gain from tax second if a taxpayer holds the investment for at least years they then may increase the basis in that investment to the fair_market_value at the time of sale_or_exchange the first incentive allows a taxpayer who invests gains from a sale_or_exchange into a qualified_opportunity_fund to defer paying taxes on that gain until the earlier of when the taxpayer disposes of its investment or december if a taxpayer holds an investment for at least years they may exclude percent of the original gain if the taxpayer holds the investment for years they can exclude an additional percent of the original gain from tax conex-125001-18 the second incentive of sec_1400z-2 is the stepped-up_basis in sec_1400z-2 c if the taxpayer elects to invest deferred gain into a qualified_opportunity_fund and holds that investment for at least years the taxpayer may step up the basis of the investment to the fair_market_value at the time the investment is sold a taxpayer who invests gains into a qualified_opportunity_fund must elect to defer the gains on a form provided by the irs to benefit from the tax incentives provided in the statute this form will be available soon on the irs website generally a taxpayer must invest these gains in a qualified_opportunity_fund within days of the date of the sale_or_exchange giving rise to the gain under sec_1400z-2 d of the code a qualified_opportunity_fund is organized as a corporation or partnership for the purpose of investing in qualified_opportunity_zone_property and holds at least percent of its assets in such property qualified_opportunity_zone_property may be in the form of stock partnership_interest or business property the irs and department of treasury are diligently working on guidance for taxpayers to implement sec_1400z-2 of the code if you have any questions please call ------------ ---------------------- -------------------- ------- or at sincerely shareen s pflanz acting branch chief branch office of associate chief_counsel income_tax accounting
